Hill, C. J.
1. Abusive language, without more, is not a valid defense to a battery with a large pistol, sufficient in severity to knock down and cause unconsciousness.
2. The aggressor in the use of opprobrious words can not set up, as a defense to a violent battery with a pistol, the use of similar words provoked by his own language.
3. The verdict rendered was the verdict required by the undisputed evidence and the defendant’s statement, considered separately or together.
4. The grounds in the motion for a new trial are utterly without merit.

Judgment affirmed.

Accusation of assault and battery, from city court of Sylvester— Judge Park. June 6, 1907.
Submitted October 7,
Decided October 16, 1907.
Polhill & Foy, for plaintiff in error.
J. H. Tipton, solicitor, contra.